Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are examined herein. 

Response to Arguments/Affidavit
Applicant’s arguments, filed 03/24/2021, with respect to the claim rejections under 35 U.S.C 112 have been fully considered and are persuasive in view of the claim amendments. However, the claim amendments have introduced a new ground of rejection due to a lack of antecedent basis of claim 8 and 9.  
Applicant's arguments, in view of the amendments, have been fully considered but they are not persuasive with respect to the claim rejections under 35 U.S.C 103. 
The affidavit under 37 CFR 1.132 filed 03/24/2021 is insufficient to overcome the rejection of claim 1 based upon 35 U.S.C 103 as set forth in the last Office action because its showing is not commensurate in scope with the claims. The Affidavit discusses modularity of the present invention, separate coolant flow passages, and support pedestals. These issues are repeated in the arguments dated 03/24/21 and are addressed below.   
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the system being modular and separate cooling systems) are not recited in the rejected claim(s).  Although In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In regards to the modularity, Applicant argues (see Pg. 3 of remarks and Pg. 3 of the Affidavit) that a distinguishing feature of the instant applicant is the modularity in that it can be adapted to fit all existing beam lines. However, claim 1 does not positively recite any features being “modular” rather it only requires that the converter housing be “reversibly received” and a target carrier be “ removably received”. Modular, according to Cambridge, is defined as consisting of separate parts that, when combined, form a complete whole. As such, the production apparatus of Stoner is in fact modular as the separate parts (the front housing and the rear housing) are joined together to form the target assembly (Col. 7 ln 41-45). The manner of which they are formed, i.e. through welding, is irrelevant in the analysis that the target system is in fact modular as the separate parts constitute a whole. 
In regards to the separate cooling systems, claim 1 does not positively recite a cooling system. Claim 3 only requires that a coolant fluid is in thermal communication with the convertor housing and the target housing, while claim 17 requires two different coolant fluids. These claims do not recite separate cooling systems as Applicant argues (see Pg. 4 of remarks and Pg. 3 of the Affidavit). Even if such separate cooling systems were positively recited, Comor teaches providing different coolants in different portions of the housing (see [0049-50]).  Thus, a person skilled in the art would have appreciated that modifying Stoner by the separate cooling systems provides the advantage of selecting suitable coolants for the materials of the target and converter in order to optimize the heat transfer properties. 
Applicant additionally argues that “Stoner’s system features a first window that is both the exit beamline window and its entry window for the system” (Pg. 5) and “element 12 of Fig. 1B of Stoner is a typical beam line flange and 18a is the beamline’s exit window” (Pg. 5). The examiner however disagrees. Stoner, as shown in Fig. 1A, discloses an entrance window (18a) separate from a beam line window (18b). The electron beam (labeled 20) is incident upon window (18a) and “passes through target front window 18a… which also passes through rear window 18b” (col. 7 ln 55-59). Both of these windows are attached to the converter housing. 
In response to applicant's argument that the features of Comor cannot be “cherry picked”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The fact that the secondary reference Comor uses a “degrader” is irrelevant with respect to the combination. The combination is the converter plates of Stoner with the carrier of Comor, not the degrader. As such, a skilled artisan would have been suggested by the teachings of Comor to combine the carrier with the converter plates of Stoner in order to be able to replace the converter plates after a predetermined number of irradiations. 
In regards to claim 6, Applicant argues that the windows of Gelbart bulge the wrong way and are convex with respect to the beam source (See Pg. 5 of the remarks), while amended claim 6 recites the window is convex relative to the converter housing. The entrance window of Gelbart does in fact have a convex topography relative to the converter housing. As shown in 
In response to applicant's argument that claim 11 has been amended to clarify the modularity, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Drawings/Specification
The drawings dated 03/24/21 are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “38” has been used to designate both the entrance window (see [30] of the amended specification) and the traverse apertures (see [42]). There are two instances of reference 38 that depict two different aspects of the invention in amended Fig. 1 dated 03/24/21.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “support pedestals” of claim must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “second system window” which renders the claim indefinite. It is unclear what a second system window refers to. The claim as amended introduces an entrance window and a beam window, but no first system window. Is the second system window a third window or is there supposed to be a first system window somewhere?
Claims 8 and 9 recite the limitation "the particle beam”.  There is insufficient antecedent basis for this limitation in the claim. Amended claim 1 introduces “an existing beam line” but claims 8-9 do not explicitly refer back to “the existing beam line” and therefore the limitation has a lack of antecedent basis. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5, 7-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stoner et al. US 10006101 in view of Comor et al., US Pub 2020043621 and further in view of Yilmaki US Pub 20200029420. 
Regarding claim 1, Stoner discloses a system adapted to be positioned at a downstream end of an existing beam line for producing radioisotopes (Fig. 1A and Col. 1, line 6-7), the system comprising: 
a) a converter housing (12) having an upstream end (the left side of Fig. 1A is upstream relative to the particle beam 20) having an entrance window (18a) received by the converter 
c) a target housing (14) positioned downstream from the converter housing (relative to the particle beam 20), the target housing defining a second system window (the open space between the top and bottom of the target housing 14 near end 32); and 
d) a target carrier (33) removably received by the target housing (Col. 8, line 17-24 "Rear housing 14 may be mechanically configured to be sealed by back-plate target plunger assembly, which in turn may be releasably attached to target crucible support 33"), wherein the entrance window, the converter housing, the converter carrier, the target housing and the target carrier define a tunnel adapted to receive a particle beam (see Fig. 1). 
Stoner discloses the converter housing "may be assembled and disassembled to allow access to..." converter plates (Col. 7, line 45-47), but does not explicitly disclose that the entrance window (18a) is reversibly received by the housing (12a). However, it would be obvious to make the window separable from the housing for the predictable purpose of enabling the window to be replaced as it is degraded by the particle beam. MPEP 2144.04(V)(C). 
Stoner further does not explicitly disclose a converter carrier slidably received within the housing. 
Comor, however, teaches a radioisotope production system ([0001]) having a converter carrier (Fig 1: support 3a) in slidable communication with the converter housing ([0048] "support 3a being detachable from the rest of the housing 3." Here slidable communication is being interpreted to mean that the carrier is free to move independent of the housing). One of ordinary skill in the art before the effective filling date of the invention would have found it 
Stoner, Comer nor the combination teaches the converter housing and target housing are supported on separate pedestals. 
Yilmaki teaches a radioisotope production apparatus (see title and Fig. 1D) wherein a converter housing (41) and a target housing (49) are supported on separate pedestals (34 and 50 respectively). It would have been obvious to one of ordinary skill in the art to modify the Stoner-Comer system with the support of Yilmaki for the predictable advantage of a stand to independently position both sections at adjustable heights with respect to the beam line. A skilled artisan would recognize that the converter housing and target housing cannot be free-floating and must be supported by respective structures to ensure adequate cooperation with the particle beam and other system components. 
Regarding claim 3, the above-described combination teaches all the elements of the parent claim. Stoner further discloses wherein a coolant fluid is in thermal communication with the converter housing and the target housing (Col. 8 line and 50-60 & claim 8).
Regarding claim 5, the above-described combination teaches all the elements of the parent claim. Stoner further discloses wherein the target capsule is adapted to receive target material having a weight of between 1 mg and 100,000 mg. (Col. 7 line 15-20 "target may have a mass size, for example, in the range of about 10 g to about 1000 g... Albeit, it is understood that smaller and larger sized targets may also be irradiated." The claimed range overlaps the range disclosed in the prior art; MPEP 2144.05).
Regarding claim 7, the above-described combination teaches all the elements of the parent claim. Stoner further discloses wherein the entrance window has a flat topography relative to the upstream end (18a is flat). 
Regarding claims 8 and 9, the above-described combination teaches all the elements of the parent claim. Stoner further discloses an incident electron beam having an energy of at least 20 MeV and a beam power of at least 1kW (Col. 3 ln 50-51; the claimed range overlaps the range disclosed in the prior art MPEP 2144.05). 
Regarding claim 10, the above-described combination teaches all the elements of the parent claim. Stoner further discloses wherein the converter housing is integrally molded to the target housing (Col. 8 line 16-17 "rear housing 14 may be joined via welding to back end 29 at joint 30").
Regarding claim 11, the above-described combination of Stoner and Comor teaches all the elements of the parent claim. Stoner does not disclose the converter housing being reversibly attached to the target housing. Comor, however, teaches a converter housing (Fig. 1: 31) is reversibly attached ([0045] "closing lid 7 coaxially fastened") to the target housing ([0045] "target holder 1 may be rigidly coupled to closing lid 7") to enable either housing to continue to 
Regarding claim 13, the above-described combination teaches all the elements of the parent claim. Comer further teaches a system wherein the converter carrier is removably received by the converter housing ([0048] support 3a being detachable from housing 3). One of ordinary skill in the art at the time of the effective filling date of the invention would have found it obvious to modify the system of stoner with the converter carrier features of Comer for the reasons stated above.
Regarding claim 14, the above-described combination teaches all the elements of the parent claim. Stoner further discloses the converter being a plurality of plates (16), while Comor further teaches the converter carrier (3a) supporting a plurality of plates (5a, 5b, 5c). One of ordinary skill in the art at the time of the effective filling date of the invention would have found it obvious to modify the system of Stoner with the converter carrier features of Comer for the reasons stated above.
Regarding claim 15, the above-described combination teaches all the elements of the parent claim. Stoner further discloses wherein the target carrier supports a target (27).
Regarding claim 16, the above-described combination teaches all the elements of the parent claim. Stoner further discloses the converter being a plurality of plates (16) and the target carrier (33) supports a target (27) and wherein a coolant fluid physically contacts the plates and the target (Col. 8, lines 1-8), while Comor further teaches the converter carrier (3a) supporting a plurality of plates (5a, 5b, 5c). One of ordinary skill in the art at the time of the effective filling date of the invention would have found it obvious to modify the system of Stoner with the converter carrier features of Comer for the reasons stated above.
Regarding claim 17, the above-described combination teaches all the elements of the parent claim. Stoner discloses the same coolant contacting the plates and the target but suggests that its system could be modified with separate inlets and outlets for each of the target and the converter (Col. 8, lines 11-14). Comor, however, teaches wherein a first coolant fluid contacts the plates ([0050] "cooling fluid may be brought in the vicinity of the at least one degrader foil") and a second coolant fluid contacts the target ([0049] "cooling inlet 14 and at least one target cooling outlet 15 for the passage of a cooling fluid in a cooling duct 6 in the vicinity of the target holder") and the first coolant fluid is different than the second coolant fluid ([0049] "cooling duct 6 circulates a cooling fluid, such as cooling water" and [0050] "the cooling fluid may be an inert substance, such as a noble gas" for degrader foil). One of ordinary skill in the art at the time of the effective filling date of the invention would have found it obvious to modify Stoner with the separate coolants of Comor to achieve the predictable advantage of selecting a suitable coolant for the specific materials of the target and the converter to optimize heat transfer for the materials. This modification is further motivated by stoner which also recognizes that a coolant design may include two separate coolant inlet and 
Regarding claim 18, the above-described combination teaches all the elements of the parent claim. Stoner further discloses wherein a first coolant contacts the plates and same coolant contacts the target (Col. 8, lines 1-8).
Regarding claim 19, the above-described combination teaches all the elements of the parent claim. Stoner further discloses wherein the target carrier is adapted to be directly transferred from the target housing to a transfer cask (Col. 16 ln 43-45 “the target holder may be removed from the target assembly and placed in a lead pig”). 
Regarding claim 20, the above-described combination teaches all the elements of the parent claim. Stoner further discloses the target carrier being remotely inserted and removed from the target housing (Col. 8, lines 18-22).
Claims 2, 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stoner et al. US 10006101 in view of Comor et al., US Pub 2020043621 in view of Yilmaki US Pub 20200029420 and further in view of Murakami et al. US Pub 20190259505.
Regarding claims 2 and 4, the above-described combination teaches all the elements of the parent claim. Stoner further discloses wherein the target carrier (33) is inserted in the target housing and has a target capsule (34) adapted to be received by a depending end of the target carrier. Stoner does not disclose the target carrier is inserted from the top and has a longitudinal axis perpendicular to the beam tunnel. 
Murakami, however, teaches a radioisotope production apparatus (see title) having a target carrier (21) inserted ([0020]) from the bottom of the target housing (13), wherein a 
Murakami teaches all the target carrier is inserted from the bottom of the target housing. It would have been obvious to one having ordinary skill in the art at the time the invention was made to insert the target carrier from the top of the housing, since it has been held that a mere reversal of the essential working parts of a devices involves only routine skill in the art. In re Einstein, 8 USPQ 167. Moreover, such a rearrangement would have provided the predictable advantage for a human or robotic operator to insert or extract the target carrier, thereby increasing the radioisotope yield. 
Regarding claim 12, the above-described combination teaches all the elements of the parent claim. Stoner further discloses wherein the capsule defines a longitudinal axis that is generally parallel to the particle beam (target capsule (34) has a longitudinal axis parallel to the incoming beam 20).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stoner et al. US 10006101 in view of Comor et al., US Pub 2020043621, in view of Yilmaki US Pub 20200029420 and further in view of Gelbart et al. US Pub 20090090875. 
Regarding claim 6, the above-described combination of Stoner and Comor teaches all the elements of the parent claim but does not disclose a convex window. Gelbart, however, teaches a radioisotope production system ([0003]) having a window with a convex topography relative to the converter housing (See Fig. 2: windows have dome-shaped topography facing toward the electron beam and away from target assembly 202, applying this window as entrance window 18a in Stomer would result in window 18a being convex relative to converter housing 12a). One of ordinary skill in the art before the effective filling date of the claimed invention would have found it obvious to modify the Stoner-Comor-Diamond system with the window topography of Gelbart to achieve the predictable advantages of a window with an increased strength to withstand pressure better than a flat window ([0037]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646